Case 1:18-mc-00653-JEJ Document 3-2 Filed 11/14/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Pennsylvania National Mutual Casualty
Insurance Company,
: Petitioner
No. 1:18-mc-00653-SHR

V.

Everest Reinsurance Company,
f/k/a Prudential Reinsurance Company
Respondent.

 

ORDER
AND NOW, this __ day of , 2018, upon consideration of
Petitioner, Pennsylvania National Mutual Casualty Insurance Company’s Motion
to Seal Confidential Documents and any response thereto it is hereby ORDERED
that said Motion is GRANTED and that Exhibits A and B to Petitioner’s Petition
to Compel Arbitration shall be filed under seal. It is further ORDERED that any
future filings in this action that include these documents shall also be filed under

seal.

SO ORDERED

 

220539243
